DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 4 shows “recognition data input (OR_data)” as an output from the signal processor instead of input to the signal processor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: paragraph [0079] (or paragraph [0081] as filed) recites “[0079] Accordingly, the first sensor signal processor 31 may generate, on the basis of the external environment data EC_data, the first weighted data WC_s obtained by applying a lower eight to the first detection data C_s output from the optical camera 11, in the cases of darkness, snow, rain or fog. (emphasis added).” The term “lower eight” does not have relative meaning.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharma et al. (US 20190050692 A1 hereinafter “Sharma”).

Regarding claim 1. Sharma teaches an automotive sensor integration module (0016, 0031; Figure 2; “[0016] Mechanisms described here introduce a method for object detection using a weighted combination of camera, LiDAR, and radar data based on context. The use of “contextual data” including distance (from host vehicle), time of the day, terrain, weather, and other environmental conditions to selectively weight sensor data improves object detection and tracking. The term “host vehicle” refers to the vehicle with the sensors or the vehicle for which the object detection is being performed.”, “[0031] FIG. 2 is a diagram illustrating data and control flow for context-based digital signal processing for efficient object detection, according to an embodiment. A number of sensors may be used, including a camera 200, LiDAR 202, acoustic sensor 204, and radar 206. Object detection algorithms 210, 212, 214, and 216 are used for each respective sensor.” wherein the camera, LiDAR and radar are integrated different sensors), comprising: 
a plurality of sensors differing from each other in at least one of a sensing cycle or an output data format (0031, 0038; Figure 2; “[0031] FIG. 2 is a diagram illustrating data and control flow for context-based digital signal processing for efficient object detection, according to an embodiment. A number of sensors may be used, including a camera 200, LiDAR 202, acoustic sensor 204, and radar 206. Object detection algorithms 210, 212, 214, and 216 are used for each respective sensor.” wherein the camera detect object based on video signals, the LiDAR detect object based on LIDAR signals and the RADAR detects object based on RADAR signals. Therefore, they are differing from each other in sensing cycle and/or output data format ); and 
a signal processor configured to select a plurality of weights for each of the plurality of sensors on the basis of external environment data, and apply the plurality of weights to a plurality of detection data output from the plurality of sensors respectively to generate a plurality of weighted data (0016, 0030, 0037 and 0059; Figures 1, 3 and 5; “[0016] Mechanisms described here introduce a method for object detection using a weighted combination of camera, LiDAR, and radar data based on context. The use of “contextual data” including distance (from host vehicle), time of the day, terrain, weather, and other environmental conditions to selectively weight sensor data improves object detection and tracking. The term “host vehicle” refers to the vehicle with the sensors or the vehicle for which the object detection is being performed.”; [0030] Based on the sensor data, the context classifier circuit 108 is able to determine various environmental, operational, or other aspects of context. Using the context produced by the context classifier circuit 108, the processor 110 weighs sensor data obtained from the sensor array interface 106 when performing object detection processes.”; “[0037] FIG. 3 is a chart illustrating relative weights of sensors under varying contexts, according to an embodiment. As shown in FIG. 3, different sensors may be weighted differently based on the operating context of the vehicle. Referring to the chart in FIG. 3, a high “H” weight for a particular sensor may correspond to a value near or at the value of 1. In contrast, a lower weight, one that is not marked with an “H” in the chart, may have a value of 0 or 0.5, depending on the configuration. Weights may be applied using a linear combination. For instance, each sensor detection output may be weighted for a particular context. In the case where there are multiple contexts in a given operating scenario, each context may also be weighted. Weights may be configured by a user, a manufacturer, an administrator, or using automated methods.”; wherein the “contextual data” is “the external environmental data”).


Regarding claim 2. Sharma teaches the automotive sensor integration module of claim 1, wherein the signal processor receives and stores the plurality of weighted data and simultaneously outputs the stored plurality of weighted data as sensing data on the basis of any one of the plurality of weighted data (0037, 0059 and 0068; Figures 5 and 6; “[0037] FIG. 3 is a chart illustrating relative weights of sensors under varying contexts, according to an embodiment. As shown in FIG. 3, different sensors may be weighted differently based on the operating context of the vehicle. Referring to the chart in FIG. 3, a high “H” weight for a particular sensor may correspond to a value near or at the value of 1. In contrast, a lower weight, one that is not marked with an “H” in the chart, may have a value of 0 or 0.5, depending on the configuration. Weights may be applied using a linear combination. For instance, each sensor detection output may be weighted for a particular context. In the case where there are multiple contexts in a given operating scenario, each context may also be weighted. Weights may be configured by a user, a manufacturer, an administrator, or using automated methods.”; “[0059] At 510, a combined object detection technique is performed by combining the first object detection result weighted by the first weight and the second object detection result weighted by the second weight. In an embodiment, performing the combined object detection technique by combining the first object detection result weighted by the first weight and the second object detection result weighted by the second weight comprises implementing a linear combination of the first object detection result weighted by the first weight and the second object detection result weighted by the second weight.”, “[0068] The storage device 616 includes a machine-readable medium 622 on which is stored one or more sets of data structures and instructions 624 (e.g., software) embodying or utilized by any one or more of the methodologies or functions described herein. The instructions 624 may also reside, completely or at least partially, within the main memory 604, static memory 606, and/or within the processor 602 during execution thereof by the computer system 600, with the main memory 604, static memory 606, and the processor 602 also constituting machine-readable media.”). 


Regarding claim 3. Sharma teaches the automotive sensor integration module of claim 1, wherein the external environment data comprises information on at least one among daytime, darkness, snow, rain, and fog (0016, 0029, 0035 and 0052; Figures 1-5; “[0016] Mechanisms described here introduce a method for object detection using a weighted combination of camera, LiDAR, and radar data based on context. The use of “contextual data” including distance (from host vehicle), time of the day, terrain, weather, and other environmental conditions to selectively weight sensor data improves object detection and tracking. The term “host vehicle” refers to the vehicle with the sensors or the vehicle for which the object detection is being performed.”; “[0029] In operation, the vehicle 104 obtains sensor data via the sensor array interface 106 from sensors integrated in the vehicle 104, or sensors that are communicatively coupled to the vehicle 104. The sensors may include radar, LiDAR, visible light cameras, acoustic sensors, environmental sensors, infrared sensors, or combinations. Radar is useful in nearly all weather and longer range detection, LiDAR is useful for shorter range detection, cameras are useful for longer ranges but often become less effective in certain weather conditions, such as snow. Combinations of sensors may be used to provide the widest flexibility in varying operating conditions.”, “[0035] Contextual information may indicate that the vehicle is in a tunnel, approaching a forest fire, viewing a scene that is partially in shadows, viewing a scene that is toward direct sunlight causing glare, or other situations. Each context or situation presents different challenges. For instance, when travelling through a tunnel, the lighting may be darker making visible light cameras less effective for object detection. Tunnels may also cause false readings for radar or acoustic sensors. With glare or direct sunlight, visible light cameras may be affected adversely due to images that have obscured or indecipherable edges. Smoke from a forest fire, smog, rain, or other fog may affect LiDAR. Additionally, each sensor type may have different effective operating ranges.”; “[0052] In an embodiment, determining the operation context of the vehicle comprises: accessing a current time and setting the operation context based on the current time. The time of day may be used to infer that the outdoor environment is generally dark (e.g., at night) or light (e.g., during the day).”).

Regarding claim 4. Sharma teaches The automotive sensor integration module of claim 3, wherein the signal processor respectively selects the plurality of weights corresponding to advantages and disadvantages of each of the plurality of sensors on the basis of the external environment data (0029 and 0035; wherein any situation that hinders the sensor from outputting a reliable sensing output is considered as a disadvantage, while the sensor that withstand the challenge and provide reliable despite the contextual situation is the advantage of that sensor type (i.e. camera, RADAR, LiDAR); “[0029] In operation, the vehicle 104 obtains sensor data via the sensor array interface 106 from sensors integrated in the vehicle 104, or sensors that are communicatively coupled to the vehicle 104. The sensors may include radar, LiDAR, visible light cameras, acoustic sensors, environmental sensors, infrared sensors, or combinations. Radar is useful in nearly all weather and longer range detection, LiDAR is useful for shorter range detection, cameras are useful for longer ranges but often become less effective in certain weather conditions, such as snow. Combinations of sensors may be used to provide the widest flexibility in varying operating conditions.”, “[0035] Contextual information may indicate that the vehicle is in a tunnel, approaching a forest fire, viewing a scene that is partially in shadows, viewing a scene that is toward direct sunlight causing glare, or other situations. Each context or situation presents different challenges. For instance, when travelling through a tunnel, the lighting may be darker making visible light cameras less effective for object detection. Tunnels may also cause false readings for radar or acoustic sensors. With glare or direct sunlight, visible light cameras may be affected adversely due to images that have obscured or indecipherable edges. Smoke from a forest fire, smog, rain, or other fog may affect LiDAR. Additionally, each sensor type may have different effective operating ranges.”).


Regarding claim 5. Sharma teaches the automotive sensor integration module of claim 4, wherein the plurality of sensors comprises at least one among an optical camera, an infrared camera, a radar, and a lidar (0037, 0025 and 0029; Figure 2; “[0031] FIG. 2 is a diagram illustrating data and control flow for context-based digital signal processing for efficient object detection, according to an embodiment. A number of sensors may be used, including a camera 200, LiDAR 202, acoustic sensor 204, and radar 206. Object detection algorithms 210, 212, 214, and 216 are used for each respective sensor.”; [0025] … Cameras in the sensor array may include infrared or visible light cameras, able to focus at long-range or short-range with narrow or large fields of view.”; wherein the visible light camera is an optical camera).


Regarding claim 6. Sharma teaches The automotive sensor integration module of claim 5, wherein: 
the signal processor, on the basis of the external environment data, selects a greater weight for daytime than for darkness, selects a greater weight for no snow or no rain than for snow or rain, and selects a greater weight for no fog than for fog (0037-0040; Figure 3; “[0037] FIG. 3 is a chart illustrating relative weights of sensors under varying contexts, according to an embodiment. As shown in FIG. 3, different sensors may be weighted differently based on the operating context of the vehicle. Referring to the chart in FIG. 3, a high “H” weight for a particular sensor may correspond to a value near or at the value of 1. In contrast, a lower weight, one that is not marked with an “H” in the chart, may have a value of 0 or 0.5, depending on the configuration. Weights may be applied using a linear combination. For instance, each sensor detection output may be weighted for a particular context. In the case where there are multiple contexts in a given operating scenario, each context may also be weighted. Weights may be configured by a user, a manufacturer, an administrator, or using automated methods.”); and 
the signal processor applies a selected weight to detection data output from the optical camera (0047-0048; Figures 3 and 4; “[0047] Based on an initial evaluation of the field of view 400, the sensor system is able to determine that there are multiple contexts within the field of view 400. The field of view 400 is segmented, divided, or partitioned such that roughly the left side of the field of view 400 is assigned a day context. For this portion of the field of view 400 a visible light camera sensor may be preferred (e.g., given more weight) as the sensor that is most able to perform object detection in such a context. [0048] Because of the shadows, a visible light camera sensor may have difficulties detecting the vehicles 402E, 402F, or 402G. As such, the field of view 400 includes a second context, that of a “shadow” context, where shadows, glare, or other image artifacts exist that render image analysis more difficult. Other sensors that are also scanning the area may be assigned a higher weight than that given to the visible light camera to detect objects in the area that has the shadow context. For instance, according to the chart in FIG. 3, LiDAR and radar may be assigned higher weights when detecting vehicles 402E, 402F, or 402G.”).


Regarding claim 7. Sharma teaches an automotive sensor integration module (0016, 0031; Figure 2; “[0016] Mechanisms described here introduce a method for object detection using a weighted combination of camera, LiDAR, and radar data based on context. The use of “contextual data” including distance (from host vehicle), time of the day, terrain, weather, and other environmental conditions to selectively weight sensor data improves object detection and tracking. The term “host vehicle” refers to the vehicle with the sensors or the vehicle for which the object detection is being performed.”, “[0031] FIG. 2 is a diagram illustrating data and control flow for context-based digital signal processing for efficient object detection, according to an embodiment. A number of sensors may be used, including a camera 200, LiDAR 202, acoustic sensor 204, and radar 206. Object detection algorithms 210, 212, 214, and 216 are used for each respective sensor.” wherein the camera, LiDAR and radar are integrated different sensors), comprising:
a plurality of sensors differing from each other in at least one of a sensing cycle and an output data format (0031, 0038; Figure 2; “[0031] FIG. 2 is a diagram illustrating data and control flow for context-based digital signal processing for efficient object detection, according to an embodiment. A number of sensors may be used, including a camera 200, LiDAR 202, acoustic sensor 204, and radar 206. Object detection algorithms 210, 212, 214, and 216 are used for each respective sensor.” wherein the camera detect object based on video signals, the LiDAR detect object based on LIDAR signals and the RADAR detects object based on RADAR signals. Therefore, they are differing from each other in sensing cycle and/or output data format ); and
a signal processor configured to select a plurality of weights for each of the plurality of sensors on the basis of recognition data and apply the plurality of weights to a plurality of detection data output from the plurality of sensors respectively to generate a plurality of weighted data (0016, 0030, 0037 and 0059; Figures 1, 3 and 5; “[0016] Mechanisms described here introduce a method for object detection using a weighted combination of camera, LiDAR, and radar data based on context. The use of “contextual data” including distance (from host vehicle), time of the day, terrain, weather, and other environmental conditions to selectively weight sensor data improves object detection and tracking. The term “host vehicle” refers to the vehicle with the sensors or the vehicle for which the object detection is being performed.”; “[0030] Based on the sensor data, the context classifier circuit 108 is able to determine various environmental, operational, or other aspects of context. Using the context produced by the context classifier circuit 108, the processor 110 weighs sensor data obtained from the sensor array interface 106 when performing object detection processes.”; “[0037] FIG. 3 is a chart illustrating relative weights of sensors under varying contexts, according to an embodiment. As shown in FIG. 3, different sensors may be weighted differently based on the operating context of the vehicle. Referring to the chart in FIG. 3, a high “H” weight for a particular sensor may correspond to a value near or at the value of 1. In contrast, a lower weight, one that is not marked with an “H” in the chart, may have a value of 0 or 0.5, depending on the configuration. Weights may be applied using a linear combination. For instance, each sensor detection output may be weighted for a particular context. In the case where there are multiple contexts in a given operating scenario, each context may also be weighted. Weights may be configured by a user, a manufacturer, an administrator, or using automated methods.”; wherein the “contextual data” is “the recognition data”).


Regarding claim 8. Claim 8 has limitations similar to the limitations of claim 2, and have been rejected for the same reasons of anticipated as used in the rejection to claim 2 above.


Regarding claim 9. Sharma teaches the automotive sensor integration module of claim 8, wherein the recognition data comprises results of identifying objects within a predetermined distance from a vehicle on the basis of the sensing data (0016, 0035, 0012 and 0035; Figures 2 and 5; “[0035] Contextual information may indicate that the vehicle is in a tunnel, approaching a forest fire, viewing a scene that is partially in shadows, viewing a scene that is toward direct sunlight causing glare, or other situations. Each context or situation presents different challenges. For instance, when travelling through a tunnel, the lighting may be darker making visible light cameras less effective for object detection. Tunnels may also cause false readings for radar or acoustic sensors. With glare or direct sunlight, visible light cameras may be affected adversely due to images that have obscured or indecipherable edges. Smoke from a forest fire, smog, rain, or other fog may affect LiDAR. Additionally, each sensor type may have different effective operating ranges.”, “[0050] At 504, an operation context of the vehicle is determined. In an embodiment, determining the operation context of the vehicle comprises: accessing an image of an environment around the vehicle, determining an illumination amount in the image, and setting the operation context based on the illumination. For instance, the illumination may indicate whether the vehicle is operating in broad daylight, overcast, shadows, tunnels, rain shower, or the like.”, “[0012] Autonomous vehicles (AVs) typically include various forward, sideward, and rearward facing sensors in a vehicle. The sensors may include radar, LiDAR (light imaging detection and ranging), cameras, ultrasound, infrared, or other sensor systems. Front-facing sensors may be used for adaptive cruise control, parking assistance, lane departure, collision avoidance, pedestrian detection, and the like. Rear-facing sensors may be used to alert the driver of potential obstacles (e.g., vehicles) when performing lane changes or when backing up at slow speeds (e.g., parking distance monitors)”, “[0015] Initially, SLAM and DATMO were treated as distinct approaches. Correspondingly, sensors were grouped based on whether they supported SLAM or DATMO. While GPS and IMU units helped determine the location of the vehicle on the road with precision, cameras, LiDAR, and radar were used to detect objects on or near the road, such as other vehicles, pedestrians, debris, and in some cases road features like signs and lane markings. ...”).


Regarding claim 10. Claim 10 has limitations similar to the limitations of claim 4, and have been rejected for the same reasons of anticipated as used in the rejection to claim 4 above.


Regarding claim 11. Claim 11 has limitations similar to the limitations of claim 5, and have been rejected for the same reasons of anticipated as used in the rejection to claim 5 above.


Regarding claim 12. Sharma teaches the automotive sensor integration module of claim 11, wherein the signal processor, on the basis of the recognition data, selects a lower weight when a steel structure is within a predetermined distance from a vehicle than when there is no steel structure within a predetermined distance from the vehicle, and applies a selected weight to detection data output from the radar (0035 and 0050; Figures 3 and 5; “[0035] Contextual information may indicate that the vehicle is in a tunnel, approaching a forest fire, viewing a scene that is partially in shadows, viewing a scene that is toward direct sunlight causing glare, or other situations. Each context or situation presents different challenges. For instance, when travelling through a tunnel, the lighting may be darker making visible light cameras less effective for object detection. Tunnels may also cause false readings for radar or acoustic sensors. With glare or direct sunlight, visible light cameras may be affected adversely due to images that have obscured or indecipherable edges. Smoke from a forest fire, smog, rain, or other fog may affect LiDAR. Additionally, each sensor type may have different effective operating ranges., “[0050] At 504, an operation context of the vehicle is determined. In an embodiment, determining the operation context of the vehicle comprises: accessing an image of an environment around the vehicle, determining an illumination amount in the image, and setting the operation context based on the illumination. For instance, the illumination may indicate whether the vehicle is operating in broad daylight, overcast, shadows, tunnels, rain shower, or the like.”; wherein tunnels are an example of steel structure).


Regarding claim 13. The independent Claim 13 has limitations of the combination of the independent claims 1 and 7, and have been rejected for the same reasons of anticipated as used in the rejections to the independent claims 1 and 7 above.


Regarding claim 14. Claim 14 has limitations similar to the limitations of claims 2 and 8, and have been rejected for the same reasons of anticipated as used in the rejection to claims 2 and 8 above.


Regarding claim 15. Claim 15 has limitations of the combination of the claims 3 and 9, and have been rejected for the same reasons of anticipated as used in the rejections to claims 3 and 9 above.


Regarding claim 16. Claim 16 has limitations of the combination of the claims 4 and/or 10, and have been rejected for the same reasons of anticipated as used in the rejections to claims 4 and/or 10 above.
Regarding claim 17. Claim 17 has limitations of the combination of the claims 5 and 11, and have been rejected for the same reasons of anticipated as used in the rejections to claims 5 and 11 above.


Regarding claim 18. Claim 18 has limitations similar to the limitations of claim 6, and have been rejected for the same reasons of anticipated as used in the rejection to claim 6 above.


Regarding claim 19. Sharma teaches the automotive sensor integration module of claim 17, wherein the signal processor, on the basis of the recognition data, selects a lower weight when a steel structure is within a predetermined distance from a vehicle than when there is no steel structure within a predetermined distance from the vehicle, and applies a selected weight to detection data output from the radar (0037; Figure 3; “[0037] FIG. 3 is a chart illustrating relative weights of sensors under varying contexts, according to an embodiment. As shown in FIG. 3, different sensors may be weighted differently based on the operating context of the vehicle. Referring to the chart in FIG. 3, a high “H” weight for a particular sensor may correspond to a value near or at the value of 1. In contrast, a lower weight, one that is not marked with an “H” in the chart, may have a value of 0 or 0.5, depending on the configuration. Weights may be applied using a linear combination. For instance, each sensor detection output may be weighted for a particular context. In the case where there are multiple contexts in a given operating scenario, each context may also be weighted. Weights may be configured by a user, a manufacturer, an administrator, or using automated methods.”, “[0035] Contextual information may indicate that the vehicle is in a tunnel, approaching a forest fire, viewing a scene that is partially in shadows, viewing a scene that is toward direct sunlight causing glare, or other situations. Each context or situation presents different challenges. For instance, when travelling through a tunnel, the lighting may be darker making visible light cameras less effective for object detection. Tunnels may also cause false readings for radar or acoustic sensors. With glare or direct sunlight, visible light cameras may be affected adversely due to images that have obscured or indecipherable edges. Smoke from a forest fire, smog, rain, or other fog may affect LiDAR. Additionally, each sensor type may have different effective operating ranges.” wherein when the vehicle is traveling through a tunnel (steel structure) sensors other than LIDAR will have a lower weight).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma as applied to claim 17 above, and in view of Fields et al. (US 20210309124 A1, hereinafter “Fields”).

Regarding claim 20. Claim 20 has limitations similar to those limitations addressed in the rejections to claims 6 and 18 above and are rejected for the same reasons of anticipation. Claim 20 further recites the signal processor, on the basis of the recognition data, selects a greater weight when a vehicle travels in the city or on a busy road than when a vehicle travels outside the city or on a lightly-traveled road, and applies a weight selected on the basis of the recognition data to detection data output from the optical camera.
Sharma failed to explicitly teach the automotive sensor integration module wherein the signal processor, on the basis of the recognition data, selects a greater weight when a vehicle travels in the city or on a busy road than when a vehicle travels outside the city or on a lightly-traveled road, and applies a weight selected on the basis of the recognition data to detection data output from the optical camera.
Fields, however, in the same field of endeavor, shows the automotive sensor integration module wherein signal processor, on the basis of the recognition data, selects a greater weight when a vehicle travels in the city or on a busy road than when a vehicle travels outside the city or on a lightly-traveled road, and applies a weight selected on the basis of the recognition data to detection data output from the optical camera (0041, 0064 and 0066; Figures 1A and 1B; “[0041] Examples of a weather condition which the processor 202 may be configured to detect include, but are not limited to, rain, snow, hail, sleet, ice, fog, clouds, wind, and/or excess sun. Examples of a traffic condition which the processor 202 may be configured to detect include heavy traffic, vehicle congestion levels, bumper-to-bumper traffic, an accident, a traffic sign (such as a stop sign), presence of pedestrians, pedestrian congestion levels, a traffic light and its current condition (e.g. green, yellow, or red), a closed street, a speed limit, an intersection, tight turn, and/or any other detectable driving related condition. Examples of a road integrity condition which the processor 202 may be configured to detect include, but are not limited to, a pothole, unpaved road, speed control device, road slipperiness, road firmness, and/or any other detectable condition related to the physical condition of a road. Examples of a terrain condition which the processor 202 may be configured to detect include, but are not limited to, road slope, rolling hills, mountains, desert terrain, beach terrain, city driving conditions, rural driving conditions, a winding road, lane width, and/or any other detectable conditions that may affect a road.”, “[0064] By way of a non-limiting example to demonstrate this embodiment of the system 100, a sensor (e.g., the external communication component 112) affixed to the vehicle 102 collects data (driving environment data) representing traffic conditions, weather conditions, road conditions, and speed of adjacent vehicles (e.g., external object 199) traveling on the same road as vehicle 102. The sensor transmits this data to a processor 202 (within the vehicle computer 200), and the processor 202 may detect based on this data, for example, that there is heavy traffic, it is snowing, the roads are icy, and adjacent vehicles are traveling at an excessive speed, and thus there is a high likelihood that the vehicle 102 will be involved in an crash. In response to this determination, the processor 202 causes the actuator component 130 to restrict the physical configuration of a passenger's seat (the interior vehicle component 140), or a portion of a passenger's seat such as a backrest, from exceeding a specific range of configurations in order to prepare the passenger for impact and reduce the risk of the passenger sustaining an injury as a result of the collision. Therefore, a passenger may be restricted to reclining his/her seat, for example, to a set range of positions, but may be unable to recline his/her seat beyond a specific position in order to ensure that the passenger has adequate back support in the event the vehicle 102 is in a crash.”, “[0066] By way of a non-limiting example to demonstrate this embodiment of the system 100, a sensor (e.g., the external communication component 112) affixed to the vehicle 102 collects data (driving environment data) representing traffic conditions, weather conditions, road conditions, and speed of adjacent vehicles (e.g., external object 199) traveling on the same road as vehicle 102. The sensor transmits this data to a processor 202 (within the vehicle computer 200), and the processor 202 may detect based on this data, for example, that there is heavy traffic, it is snowing, the roads are icy, and adjacent vehicles are traveling at an excessive speed, and thus there is a high likelihood that the vehicle 102 will be involved in an crash. In response to this determination, the processor 202 causes the actuator component 130 to restrict the physical configuration of a passenger's seatbelt (the interior vehicle component 140), or other passenger restraint safety device, from being adjusted/moved in order to prepare the passenger for impact and reduce the risk of the passenger sustaining an injury as a result of the collision. Therefore, a passenger may be secured into his/her seat, and unable to move, in order to ensure that the passenger is not ejected from the seat in the event the vehicle 102 is in a crash.”).
It would have been obvious to the person of having ordinary skill in the art before the effective filing date of the invention to combine the external environment data or recognition data to assign/select greater weight when the vehicle is travelling through heavy flow of traffic or in the city than slow (light) flow of traffic or outside of the city in order to take the appropriate and suitable action to the contextual or environmental data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482